Dear Mr. Levy:
You have requested an opinion of this office as to whether the Union Parish School Board may vote to decrease its current salary.  I understand that the members were elected and took office January 1, 1991.  Sometime in March, 1991, the School Board voted to raise the members' salary; however, they now wish to rescind that action and return to the pay level which existed at the beginning of their term.
Article X, Section 23 of the Louisiana Constitution of 1974, entitled Compensation of Elected Public Officials; Reduction, provides as follows:
      Section 23.  The compensation of an elected public official shall not be reduced during the term for which he is elected.
This provision is clear and unambiguous.  After the Board lawfully raises its salary, its salary may not be reduced during that same term.  See also Op. Atty. Gen. Nos. 88-54 and 88-255, to the effect that the salary of school board members cannot be reduced during the term of office, even by vote of that School Board.
Trusting this to be sufficient for your purposes, I am
Sincerely,
                                  WILLIAM J. GUSTE, JR. Attorney General
                                  BY: NORMAN W. ERSHLER Assistant Attorney General